*237ORDER
PER CURIAM:
Derrick D. Peace (“Peace”) appeals from the denial, after an evidentiary hearing, of a Rule 29.15 post-conviction relief motion seeking to set aside his conviction of one count of second-degree murder, one count of first-degree assault, and two counts of armed-criminal action, for which he was sentenced to two 25-year prison terms and two 3-year prison terms, respectively, to be served concurrently. Peace argues that his trial counsel failed to investigate and call certain neighbors to testify in his defense, and that had the witnesses testified, there is at least a reasonable probability that the result of his trial would have been different.
Because the findings and the conclusions of the motion court, which denied Peace’s post-conviction relief motion after an evi-dentiary hearing, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.